Citation Nr: 1230287	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  09-30 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a low back injury.
 
2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to an initial, compensable disability rating for bilateral hearing loss disability.

4.  Entitlement to a disability rating in excess of 10 percent for post-operative residuals of ganglion cyst removal from left wrist.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1951 to April 1953.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision that denied service connection for residuals of a low back injury; declined to reopen a claim for service connection for a left ankle disability on the basis that new and material evidence had not been received; granted service connection for bilateral hearing loss evaluated as 0 percent (noncompensable) disabling effective March 28, 2008; and denied a disability rating in excess of 10 percent for service-connected post-operative residuals of ganglion cyst removal from left wrist.  The Veteran timely appealed each denial, and appealed for higher disability ratings.   

In October 2010, the Veteran testified during a hearing before a former Veterans Law Judge at the RO. 

In December 2010, the Board found new and material evidence to reopen the Veteran's claim for service connection for a left ankle disability, and remanded each of the claims on appeal for additional development.  

In July 2012, the Board duly notified the Veteran that the Board no longer employed the Veterans Law Judge that conducted the October 2010 Board hearing, and that he had the right to another Board hearing.  Later that same month, the Veteran indicated that he did not want an additional hearing.

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran is retired from working, and has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  Furthermore, the record does not suggest that he is unemployable due to his hearing loss disability or ganglion cyst.  Thus, the matter of TDIU is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for residuals of cold injury of bilateral lower extremities has been raised by the record (January 2009 correspondence), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of an increased disability rating for post-operative residuals of ganglion cyst removal from left wrist is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against a finding that a low back disability is etiologically related to service or that arthritis of the low back was manifested within one year after separation from active service.  
2.  The preponderance of the evidence is against a finding that the Veteran has a left ankle disability that is related to a disease or injury during active service.

3.  Audiometric testing in June 2008 and in August 2011 has revealed, at worst, Level I hearing acuity in the right ear and Level II hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2011).

2.  A left ankle disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3.  The criteria for an initial, compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1, 4.7, 4.85, Tables VI, VIa, VII; 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

The Veteran's claim for a higher initial rating arises from his disagreement with the initial evaluation assigned, following the grant of service connection for bilateral hearing loss.  Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Through a May 2008 letter, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claims.  In the May 2008 letter, the RO also notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims decided on appeal.  With regard to the VA examination provided the Veteran during the course of the appeal, the Board observes that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The report of these examinations indicate that the examiners reviewed the Veteran's claim file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.  Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

I.  Claims for Service Connection

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic".  38 C.F.R. § 3.303 (2011).  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

      A.  Low Back Disability 

The Veteran contends that he injured his lumbar spine while conducting patrols in active service; and that he went to the medical area and was looked at, and was sent back to his unit.  He also contends that he later was in a firefight in Korea, and he jumped into a fighting position and injured his lumbar spine.  He reported current treatment for a low back disability.  

The Board notes that the Veteran's Form DD 214 reflects receipt of the Korean Service Medal with one Bronze Campaign Star, among other awards.  His most significant duty assignment was with the 25th Reconnaissance Company.  As noted above, this is a claim where service personnel records are not available and have been found to be fire-related.  Under these circumstances, the Board's obligation to explain its findings and conclusions and to consider the benefit-of-the-doubt rule is heightened.  See Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In August 2011, the Veteran submitted a history of the 25th Reconnaissance Company in Korea, including a listing of casualties.  These records show the names of several casualties from that unit who were wounded or killed in action by missiles on May 1, 1952.  Given this evidence, and resolving doubt in favor of the Veteran, the Board finds that the Veteran saw combat in active service in Korea.  In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  

Moreover, the Veteran's report of in-service back injury are substantiated by a fellow service member, L.S., who, in June 1953, stated that the Veteran complained of a back ailment several times during the latter part of basic training, especially when he had to bend.  The Veteran had told the L.S. that that he had hurt himself, but L.S. could not recall the nature of the injury.  L.S. stated that the Veteran went overseas before him, and that they did not see each other until they returned to Fort Knox, Kentucky, shortly before the Veteran's separation from active service.  The Veteran told L.S. that his back had gotten worse.  

While service treatment records do not reflect any findings or complaints of a back injury or low back disability, the Board finds the Veteran's lay statements, as corroborated by L.S., to be credible for purposes of establishing an in-service back injury.  In this regard, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Furthermore, his report of injury is consistent with his combat service.

Following service, the Veteran was afforded an August 1953 VA examination.  At that time, the Veteran reported having some trouble with his back; and complained that his back felt weak and hurt.  However, on examination, the examiner described the Veteran's back muscles as powerful with present spasm.  There was an excellent willowy range of lateral flexion of the spinal column in both directions.  The Veteran hyperextended freely, bent forward freely and arched his back normally.  He was able to bring his fingers within four inches of the floor and recovered upright promptly without complaint.  On specific questioning, the Veteran reported only that when he worked hard all day, his back felt tired at times.  X-rays of the lumbar spine were not taken, and no low back disability was documented.

The record contains no competent evidence of arthritis manifested to a compensable degree within the first post-service year, to warrant service connection for arthritis of the lumbar spine on the basis of presumptions referable to chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The results of a nerve conduction study, completed in October 2007, did not meet minimal criteria for a polyneuropathy.  Findings did include mild right L5 and S1 radiculopathy, and moderate left S1 radiculopathy.

The report of a June 2008 VA examination indicates that the October 2007 bilateral radicular findings may be caused by a lumbar spinal stenosis.

In January 2009, the Veteran reported that he had visited a medical tent somewhere in Korea for excruciating pain and stiffness in his back during active service in January 1952; and that a corporal gave the Veteran some pain pills and said it was caused from climbing too many hills.  The Veteran reportedly took the pills and "toughed it out."  He also reported that he jumped into a trench on May 1, 1952, to escape an incoming artillery barrage; and that his back was "wrenched and his breath was knocked out" of him.  The Veteran reported that, since then, he developed an increased severity of pain and suffering in his back over many years; and that a L4-L5 discoidectomy was performed at a Jewish hospital in November 1974, which improved his back situation.  The Veteran also indicated that it would be very difficult to find evidence in support of his claim.
  
The Veteran underwent a VA examination in July 2009.  He reported that his low back pain began while in combat in Korea in the early 1950s, and has hurt ever since then.  The Veteran also reported that, following active service, he did not have to do physical labor and was able to tolerate the low back pain; he eventually started having radiating pain into the left leg and into the foot, and having muscle weakness.  The Veteran also reported that the radiating pain resolved after the 1974 surgery, and that he regularly wore a back brace.  Current symptoms included decreased motion, stiffness, spasms, and pain.  The Veteran described the pain as moderate, and as occurring daily and lasting hours.

Examination of the spine in July 2009 revealed lumbar flattening.  There was pain with motion of the thoracic sacrospinalis, both left and right; reduced range of motion; and objective evidence of pain following repetitive motion.  X-rays revealed degenerative disc disease of L4-L5 and L5-S1, and generalized degenerative changes.  The examiner commented that it is possible that the Veteran's degenerative disc disease of the lumbar spine had its onset in the 1950s, but that the issue could not be resolved without resort to mere speculation.  The examiner reasoned that, without any documentation of a low back condition while in active service or soon after his service discharge, there is not evidence adequate for a nexus between the stated low back pain and current degenerative disc disease of the lumbar spine.

In October 2010, the Veteran testified that he had low back pain in active service in Korea, which continued to get worse post-service; and a disc eventually was surgically removed from his back in 1974.

Following the Board's December 2010 remand, the Veteran underwent a VA examination in August 2011 for purposes of determining the nature and etiology of his current low back disability.  The examiner reviewed the claims file and noted the Veteran's medical history.  The Veteran reported that his back was stiff during active service; and reported jumping into a ditch during artillery fire, and experiencing worse back pain after this.  He also reported worsening episodes of back pain and spasms post-service, wearing a back brace, and undergoing surgery in 1974 for a protruding disc.  The Veteran also indicated that he had not spoken to his doctor about his low back condition in the last year.  Current symptoms include decreased motion, stiffness, weakness, spasm, and pain.  The Veteran described the pain as moderate, and occurring several times a year for a duration of one-to-two days.

Examination of the spine in August 2011 revealed decreased range of motion, and objective evidence of pain following repetitive motion.  X-rays revealed stable degenerative changes, especially severe L4-L5 and L5-S1 of the lumbosacral spine.  Diagnoses included (1) degenerative disc disease of the lumbosacral spine; and (2) L4-L5 discectomy, status-post 1974.

The August 2011 examiner opined that it is less likely as not (less than 50/50 probability) that the Veteran's chronic degenerative disc disease of the lumbosacral spine had its onset during active service or within one year of discharge from active service; or was caused by or a result of lumbar spine pathology.  In support of the opinion, the examiner indicated that the Veteran's separation examination from active service in 1953 did not note any back pathology; and the private treatment records did not support back problems until the 1970s.
  
When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board finds the August 2011 examiner's opinion to be persuasive in finding that the Veteran's current back disabilities did not have their onset in active service, and are not related to events in active service.  The first X-ray showing of degenerative disc disease was later in the 1970s, nearly two decades after the Veteran's discharge from active service. 

Furthermore, there is no competent evidence of record that attributes degenerative disc disease to active service or to in-service back injury.  While the Veteran contends that he had stiffness and low back pain in service, he is not shown to have the medical expertise to diagnose or determine the etiology of degenerative disc disease of the lumbosacral spine.  

As noted, the Veteran has been found to be entitled to the presumptions afforded under 38 U.S.C.A. § 1154(b), and his lay statements regarding the circumstances of his in-service injury have been accepted as credible and persuasive.  Nevertheless, he is not shown to be competent to render an opinion as to the nature of his underlying injury in service, or to identify which specific current disorders of the spine are related to his in-service injury or responsible for the ongoing symptomatology he has experienced since that injury. 

With respect a continuity of symptomatology since service, the Board notes the Veteran's sincere belief that his current back disability originated during service and has continued since that time.  However, supporting medical evidence is required to establish service connection based on a continuity of symptomatology. See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (finding that there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  The Veteran's current reports of a continuity of symptoms related to his current back disability since service are outweighed by the lack of findings pertaining to a back disability at the time of the September 1953 VA examination, the long history of a lack of documented complaints of back problems for decades after service, and the negative opinion reached by the VA examiner during the 2011 VA examination. 

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for a low back disability.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

      B.  Left Ankle Disability

The Veteran contends that his left ankle disability had its onset during active service.  He stated that a problem developed with his left foot during basic training, and that he went on sick call and was examined.  The Veteran was found fit for duty, and he returned to his unit.  He reportedly went on a 15-mile hike the next day, and limped every step.  Later, the Veteran returned home on furlough; and arrived two months later in Korea in excellent physical condition, and with no foot pain.  The Veteran also testified that he did not seek treatment for his ankle in Korea, and that he now wore high shoes that support his ankles.  As noted above, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington, 19 Vet. App. at 368.

Service treatment records do not reflect any findings or complaints of a left ankle injury or disability.

Private treatment records, dated within one month of service discharge in May 1953, include a diagnosis of strain of left ankle.  At that time the Veteran reported that he injured his left ankle while on a long march in active service; and that he had severe pain in the long bone of heel, and his foot wanted to turn in, and was painful when walking or standing.  Examination of the Veteran's left foot at that time revealed a cold left foot, veins dilated, and foot inverted.  There was tenderness over oscalcis, and a 10 percent loss of motion in the left ankle.

In June 1953, a, J.T., a fellow service member who served with the Veteran, stated that the Veteran had injured his foot on a long march during active service; and that the Veteran complained about it several times.

During an August 1953 VA examination, the Veteran reported pains and swelling in his left foot and ankle, especially when doing much standing or walking.  However, physical examination revealed nothing remarkable about the left foot and/or ankle, which appeared symmetrical.  Musculature was excellent, and the Veteran's gait was normal.  The Veteran stood on his toes readily and without complaint.  There was a full and apparently asymptomatic range of motion at either ankle; there was no redness, swelling, or deformity observed.  Nor was there a history of any specific injury.  No plantar or peroneal spasm was elicited on examination.  X-rays revealed no bone or joint disease of the left ankle or left foot; and that accessory ossification congenital, margin of cuboid, was not a disease condition.

There is no competent evidence of arthritis of the left ankle in service or within the first post-service year.  

During a July 2009 VA examination, the Veteran reported that he started having left ankle problems during basic training; and that he had to complete a long road march with a heavy pack.  The Veteran reported that he had to limp the whole march.  He reported that the left ankle improved somewhat later when deployed to Korea, but then became more painful again toward the end of the deployment.  Current symptoms included giving way, instability, pain, stiffness, weakness, and decreased speed of joint motion.  X-rays were negative for bony disease at the right and left ankles.  Following examination, the diagnosis was left ankle strain.  The examiner opined that it was within the realm of possibility that the Veteran's left ankle strain began while in active service, but providing this opinion would require resort to mere speculation because of the lack of medical documentation of ankle problems.

Following examination in August 2011, the diagnosis was chronic left ankle strain.  The examiner opined that it was less likely as not (less than 50/50 probability) that the Veteran's current left ankle strain was related to or aggravated by active service.  In support of the opinion, the examiner noted that the private treatment records from May 1953 first document left ankle pathology, but there was no objective evidence on examination or X-rays in August 1953 of any left ankle pathology.  Moreover, there is a paucity of evidence of ongoing left ankle pathology after the Veteran's discharge from active service; and the August 1953 examination revealed normal findings.  Accordingly, the examiner opined that the current left ankle disability more likely occurred after August 1953.

The August 2011 examiner also noted that the accessory ossification congenital, margin of cuboid, was an incidental finding on X-ray and not pathological of ankle disability.  The August 2011 examiner also found no evidence of any pre-existing ankle disability.

In assessing the probative value of a medical opinion, here, the August 2011 examination report weighs against a finding that a left ankle strain is related to disease or injury in active service.  In fact, the August 2011 examiner explained that the incidental finding on X-ray had nothing to do with the pathological process of disability.  Moreover, the examiner considered the Veteran's entire medical history and the reports of contemporaneous findings in 1953 when rendering the medical opinion.  The Board finds the August 2011 examination report is factually accurate, fully articulated, and contains sound reasoning.  Therefore, the August 2011 examination report is afforded significant probative value.  

The Board also finds the August 2011 examiner's opinion to be persuasive in finding no evidence of ongoing left ankle pathology following active service.  While the Veteran contends that the onset of his current left ankle strain was in active service, he is not shown to have the medical expertise to diagnose or determine the etiology of any current left ankle disability.  Nor is he shown to be competent to render an opinion as to the nature of his underlying ankle problems.  

The Board recognizes that he is competent to report the onset of symptoms in service, and that he experienced regular left ankle problems since service.  To this extent, his reports are of some probative value. The Board is within its province to weigh the Veteran's statements and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. at 307.  Here, the Veteran had testified that he did not have foot pain when deployed to Korea, which was after the long march during basic training.  Nor did the Veteran seek treatment for any ankle problems while deployed to Korea, nor did he report any ankle problems at his separation examination.  Furthermore, the 1953 is negative for any physical disability of the ankles.  

Ultimately, the Board places far more probative weight on the opinion of the August 2011 VA examiner, who considered the Veteran's complaints, but also considered the absence of chronic ankle problems in active service, as well as the results of recent examination and X-rays showing the current nature and severity of his left ankle strain.

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for a left ankle disability.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision, the Board observes that X-rays taken in 1953 revealed an abnormality described as an accessory ossification that was congenital and not considered a disease condition.  Furthermore, the examiner in 2011 noted that the abnormal finding was not related to the pathological process of disability.  The Board observes that congenital or developmental defects are not diseases or injuries for VA compensation purposes.  38 C.F.R. § 3.303 (c).

VA's General Counsel has held that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin, as long as the evidence as a whole establishes that the conditions in question were incurred or aggravated during service within the meaning of VA laws and regulations.  It has also expressly stated that the terms "disease" and "defects" must be interpreted as being mutually exclusive.  The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defects" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.  See VAOPGCPREC 82-90 (July 18, 1990).   In as much as the record shows that the incidental finding on X-ray observed in 1953 is a defect rather than disease, accordingly, service connection for this defect is not warranted.  

Higher Initial Disability Evaluation for Bilateral Hearing Loss

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the Veteran is competent to report symptoms of hearing loss.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is competent to describe his symptoms and their effects on daily activities.

Service connection has been established for bilateral hearing loss, effective March 28, 2008.  The RO assigned an initial 0 percent (noncompensable) disability rating under 38 C.F.R. § 4.86, Diagnostic Code 6100, pertaining to hearing impairment.

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings reported at audiometric examinations.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.

The regulations include special provisions for evaluating exceptional patterns of hearing impairment:

(a) When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

38 C.F.R. § 4.86.

Speech audiometry in June 2008 revealed speech recognition ability of 96 percent in the right ear, and 88 percent in the left ear.  On audiometric testing, pure tone thresholds, in decibels, were reported as follows:






HERTZ



1000
2000
3000
4000
AVG
RIGHT
25
60
60
65
52.5
LEFT
35
65
60
65
56.25

In January 2009, the Veteran submitted a recent private audiogram that showed a mild to severe bilateral hear loss.

In October 2010, the Veteran testified that his hearing has definitely gotten worse, and so has his level of understanding due to noise interference.

During an August 2011 VA examination, the Veteran reported hearing difficulty.  The examiner found a normal to moderately severe sensorineural hearing loss in the right ear, and a mild to severe sensorineural hearing loss in the left ear.  Speech audiometry in August 2011 revealed speech recognition ability of 94 percent in each ear.  On audiometric testing, pure tone thresholds, in decibels, were reported as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
35
65
60
65
56.25
LEFT
40
65
60
70
58.75

In this case, the record does not reveal pure tone thresholds meeting the definition of exceptional hearing impairment in either ear at any time during the course of the appeal.  Thus, the provisions of 38 C.F.R. § 4.86 are not applicable.  

Applying the standard method for evaluating hearing loss to the results of the June 2008 audiometric evaluation, the Veteran has Level I hearing acuity in the right ear, and Level II hearing acuity in the left ear, based on application of the reported findings to Tables VI and VII.  These findings warrant a zero percent (noncompensable) evaluation under 38 C.F.R. § 4.85, Diagnostic Code 6100. 

Likewise, applying the standard method for evaluating hearing loss to the results of the August 2011 audiometric evaluation, the Veteran has Level I hearing acuity in the right ear, and Level II hearing acuity in the left ear, based on application of the reported findings to Tables VI and VII.  These findings also warrants a zero percent (noncompensable) evaluation under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Board has considered the Veteran's statements as to the difficulties he experiences as a result of his bilateral hearing loss and finds his report of difficulty hearing credible.  However, the Board observes that the 2011 VA examiner also considered the Veteran's functional impairment and noted that the Veteran's hearing loss disability did not impact his ordinary conditions of daily life.  

It must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

While the Veteran has testified that his hearing has deteriorated, none of the audiometric examinations reflects a significant decrease in his level of hearing acuity to warrant a compensable rating.  The Board sees no convincing evidence that his bilateral hearing loss has increased in severity to independently warrant a compensable rating, or that available findings do not accurately reflect his hearing ability at any time.  Hence, the Board concludes that the objective clinical findings outweigh his lay assertions that a compensable evaluation is warranted.  

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The Board finds that the schedular evaluation assigned for the Veteran's service-connected bilateral hearing loss is adequate in this case.  Specifically, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for a low back disability is denied.

Service connection for a left ankle disability is denied.

An initial, compensable evaluation for bilateral hearing loss is denied.


REMAND

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   

The Veteran contends that the service-connected post-operative residuals of ganglion cyst removal from left wrist are more severe than currently rated, and warrant an increased disability rating.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington, 19 Vet. App. at 368.

The evidence reveals that the Veteran had surgery for removal of the cyst, but that the cyst returned; and that he again had surgery in November 1971, with no recurrence.  A June 2008 VA examination report reflects that an operative note of the surgery indicated that the ganglion had extended down to the carpal joint, which required excision of part of the joint capsule.  In June 2008, the Veteran also reported having wrist pain about once a month, and that his left wrist was smaller and weaker.  He reported that, occasionally, his left thumb and index finger locked up, and he had a funny sensation in his hand.  Examination at that time revealed findings of a nontender scar, painful motion of the left wrist, and no ankylosis.

In October 2010, the Veteran testified that his left wrist locked up more often now, like once a week.

The Veteran was last afforded a VA examination to evaluate the severity of his service-connected disabilities in August 2011.  At that time the Veteran reported some weakness of the left upper extremity over the years, as well as weakness of the left hand.  He reported that he did not know why he had this weakness, and reported that he never had a stroke.  Although the examiner noted findings of wrist flexion, finger flexion and abduction, and thumb opposition; and summarized the sensory and motor examination findings, the examiner indicated that the findings were "unrelated to the claimed conditions being evaluated today."  The August 2011 examination report is unclear both as to which findings or residuals pertain to the post-operative residuals of ganglion cyst removal from left wrist, and as to the level of severity.

Accordingly, the Board finds that the evidence of record is inadequate to properly evaluate the service-connected post-operative residuals of ganglion cyst removal from left wrist; and that a new VA examination, with more contemporaneous medical findings responsive to the points raised above, is needed.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Afford the Veteran an appropriate VA examination for evaluation of the service-connected post-operative residuals of ganglion cyst removal from left wrist.  All appropriate tests, including X-rays and nerve conduction studies, should be conducted.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner(s), and the report of the examination(s) should note review of the file. 

The examiner should specify all current functional impairment associated with the Veteran's post-operative residuals of ganglion cyst removal from the left wrist.  Specifically, the examiner should indicate whether the disability is manifested by limitation of the motion of the left wrist or hand.  If so, the examiner should provide appropriate range of motion findings for the joints involved to include, if appropriate, the degrees of dorsiflexion and palmar flexion for the left wrist.  The examiner should also indicate whether the disability results in ankylosis of the left wrist.  Finally, the examiner should note whether there is any additional limitation of motion due to pain, weakened movement, excess fatigability, or incoordination. This determination should be expressed in terms of degrees of additional limited motion.

The examiner should identify all current neurological symptoms associated with the Veteran's post-operative residuals of ganglion cyst removal from left wrist.  The examiner should specify the nerves involved, note whether there is associated atrophy, or weakness, and express an opinion as to the severity of the disability for each nerve involved.

The examiner should include a detailed account of all manifestations of left wrist pathology present, and should describe in detail the relative degree or percentage of loss of left wrist function.  Any associated pain or tenderness, as well as the presence of scars, any limitations caused by any adhesions, or nerve impairment should be discussed.

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is therefore important that the examiner furnish the requested information.

2.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claim on appeal-taking into account all applicable rating criteria.  If the benefits sought are not fully granted, the RO or AMC must furnish a SSOC, before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


